Title: To James Madison from Richard E. Lee, 28 October 1803 (Abstract)
From: Lee, Richard E.
To: Madison, James


28 October 1803, Norfolk. Finds it “inconvenient to exercise longer the office of General Commissioner of Bankruptcy for this District” and so returns his commission. “Several considerations have prompted me to this measure, first the extensive latitude for fraud, which the Bankrupt Law affords, Secondly the obstacles & impediments which are constantly thrown in the way of a complete discovery of the Bankrupts effects particularly in the Case of John Cowper & Co. by Edward Archer the post master of this place, whose conduct has been represented to the post master General, without effect.”
 

   
   RC and enclosure (DNA: RG 59, ML). RC 1 p.; docketed by Jefferson. Enclosure is Lee’s commission (1 p.).



   
   Richard Evers Lee (d. 1814) was a lawyer who served as Norfolk borough councilman, president of the common council, and president of the Norfolk branch of the Bank of Virginia (Columbian Centinel, 29 June 1814; Brent Tarter, ed., The Order Book and Related Papers of the Common Hall of the Borough of Norfolk, Virginia, 1736–1798 [Richmond, 1979], pp. 26, 214–15, 266).



   
   Edward Archer (d. 1807) was a merchant who served as postmaster, Norfolk borough councilman, and president of the common council (Tarter, Order Book of the Borough of Norfolk, Virginia, 1736–1798, pp. 26, 174, 277; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:295).


